     Case 5:17-cv-02066-JGB-SP Document 34-3 Filed 10/02/18 Page 1 of 3 Page ID #:251



 1    LAW OFFICES OF STUART E. FAGAN
      STUART E. FAGAN, Cal. State Bar No. 152732
 2    P.O. Box 365
      Wheaton, Illinois 60187
 3    Telephone: (858) 220-9601
      Email: fairhousinglawyer@sbcglobal.net
 4
      Attorneys for Plaintiffs
 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                      EASTERN DIVISION
10

11
      WILLIAM ROMAN; DESIREE           )            No. 5:17-CV-02066-JGB-SP
12    ACOSTA; and D.R., N.R., J.R., A.R.,
                                       )
      and J.R., minors, by and through their
                                       )            NOTICE OF LODGMENT IN
13    general guardian, DESIREE        )            SUPPORT OF PLAINTIFFS’
      ACOSTA; DIEGO SANDOVAL;          )            MOTION FOR PARTIAL
14    RENEE SANDOVAL; A.G., a minor,   )            SUMMARY JUDGMENT, OR,
      by and through her general guardian,
                                       )            IN THE ALTERNATIVE, FOR
15    RENEE SANDOVAL; CATHERINE        )            SUMMARY ADJUDICATION
      MICHELLE PEREZ; I.A. and S.A.,   )            OF ISSUES
16    minors, by and through their general
                                       )            ___________________________
      guardian, CATHERINE MICHELLE     )
17    PEREZ,                           )            Judge:      Jesus G. Bernal
                                       )            Date:       November 5, 2018
18          Plaintiffs,                )            Time:       9 a.m.
                                       )            Dept.:      1
19       v.                            )
                                       )            Discovery
20    MSL CAPITAL, LLC, doing business )            Cut-Off:    November 5, 2018
      as CASA BUENA CASA LYNNDA, )                  Pre-Trial
21    and LI RITCHEY,                  )            Conf.:      March 4, 2019
                                       )            Trial:      March 19, 2019
22                                     )
            Defendants.                )
23    ______________________________ )
24

25          TO: ALL PARTIES AND THEIR COUNSEL OF RECORD:
26

27          YOU ARE HEREBY NOTIFIED THAT the following exhibits, interrogatory
28    responses, and cases are hereby lodged by Plaintiffs William Roman, et al., in support
     Case 5:17-cv-02066-JGB-SP Document 34-3 Filed 10/02/18 Page 2 of 3 Page ID #:252



 1    of their Motion for Summary Judgment, or, in the Alternative, for Summary
 2    Adjudication of the Issues:
 3

 4                                  Summary Judgment Exhibits:
 5     1.   10-5-2016 Grant Deed to 24271 and 24356 Webster Ave., Moreno Valley,
 6          California, Riverside County Recorder’s Doc. #2016-0447503;
 7     2.   10-13-2016 Letter from Defendant Li Ritchey to Tenants
 8     3.   10-24-2016 Lease Agreement Re Renee Sandoval and Diego Sandoval;
 9     4.   10-24-2016 Letter Prepared by Defendants for Renee Sandoval;
10     5.   10-24-2016 60-Day Notice to Terminate Tenancy of Diego and Renee Sandoval;
11     6.   10-23-2016 Lease Agreement Re Catherine Perez and Jorge Arias;
12     7.   1-20-2017 60-Day Notice to Terminate Tenancy of Catherine Perez and Jorge
13          Arias;
14     8.   10-23-2016 Lease Agreement Re William Roman and Desiree Acosta;
15     9.   1-20-2017 60-Day Notice to Terminate Tenancy Re William Roman and Desiree
16          Acosta;
17    10.   2-1-2017 Letter from Li Ritchey to Tenants;
18    11.   10-24-2016 Letter from Li Ritchey to Tenants.
19

20                                    Interrogatory Responses:
21    1.    Defendant MSL Capital’s Response to Plaintiffs’ Interrogatories, Set No. One.
22

23                                            Cases:
24    1.    Blackington v. Quiogue Family Trust, Case No. 11-CV-1670-W(WVG) (S.D.
25          Cal. 4-13-2013), Loislaw Federal District Court Opinions;
26    2.    Glasby v. Mercy Hous., Inc., Case No. 17-cv-02153-DMR (N.D. Cal. Oct. 25,
27          2017);
28    3.    Na’im v. Sophie’s Arms Fine Residences, Case No. 13-cv-2515-JAH (BLM)
     Case 5:17-cv-02066-JGB-SP Document 34-3 Filed 10/02/18 Page 3 of 3 Page ID #:253



 1          (S.D. Cal. 1-8-2015);
 2    4.    Mathews v. Arrow Wood LLC, Case No. EDCV-07-1316-SGL (C.D. Cal. 2009),
 3          Loislaw Federal District Court Opinions;
 4    5.    Zhou v. Villa de Paz Apartments, LLC, Case No. 2:17-cv-03795-MHB, *7, (D.
 5          Ariz. 9-25-2018).
 6                                         Treatises:
 7    1.    Housing Discrimination, Law and Litigation, R. Schwemm, §11E:1 (1991).
 8

 9    Dated: October 2, 2018                            LAW OFFICES OF
                                                        STUART E. FAGAN
10

11
                                                        By: /s/ Stuart E. Fagan
12                                                             Stuart E. Fagan
                                                        Attorneys for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
